MEMORANDUM OF DECISION ON MOTION OF SEARS, ROEBUCK AND CO. FOR RELIEF FROM AUTOMATIC STAY
CAROL J. KENNER, Bankruptcy Judge.
Sears, Roebuck and Co. has moved for relief from the automatic stay to repossess certain collateral it alleges is in the Debt- or’s possession: a sofa, a recliner, and a fax machine. The Debtor responds that Sears has already repossessed the sofa and recliner and that Sears has agreed to permit the Debtor to redeem the fax machine for $225.00. The Court need not hold a hearing on this motion. Both of the Debt- or’s allegations would be defenses to repossession, but neither is a defense to a motion for relief from stay to seek repossession. If Sears does not accept the Debtor’s response but instead insists on attempting to repossess the collateral, the Debtor may interpose his defenses in state court. Therefore, a separate order will enter allowing the motion for relief from stay.